Citation Nr: 1540177	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include degenerative joint disease.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a sleep disorder, to include obstructive sleep disorder, residuals of uvulopalatopharyngoplasty, and sleep apnea. 

5.  Entitlement to service connection for a right upper extremity neurological impairment, to include carpal tunnel syndrome and radiculopathy.

6.  Entitlement to service connection for a left upper extremity neurological impairment, to include carpal tunnel syndrome and radiculopathy.

7.  Entitlement to an initial disability rating greater than 10 percent for the lumbar spine disability.  

8.  Entitlement to an initial disability rating greater than 50 percent for migraine headaches.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to September 26, 2013.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The RO has denied the claim of service connection for obstructive sleep disorder and residuals of uvulopalatopharyngoplasty and the claims of service connection for left upper extremity and right upper extremity carpal tunnel syndrome; however, the Board has broadened these claims under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the lay and medical evidence of record.  See e.g., November 2008 private treatment record (showing diagnosis of delayed sleep and insomnia); August 2010 Veteran statement (Veteran essentially arguing that she has sleep apnea); March 2013 VA cervical spine MRI (showing finding of degenerative disc disease with the left posterior lateral disc protrusion and nerve root impingement on the left C7 nerve root).  

In October 2012, the RO increased the rating for headaches to 50 percent for the entire period on appeal.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation for migraines remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In December 2012, the Veteran submitted a formal claim for entitlement to a TDIU in conjunction with her claims for increased ratings for migraines and the lumbar spine disability.  See December 2012 Form 21-8940 (contending that she became too disabled to work in November 2012).  In a May 2014 rating decision, the RO granted entitlement to TDIU effective from September 26, 2013.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, though the Veteran did not submit a notice of disagreement with the May 2014 rating decision, the RO has not granted entitlement to TDIU for the entire period on appeal, and the RO's grant of entitlement to TDIU from September 26, 2013 does not constitute a full grant of the benefits sought.  Thus, entitlement to TDIU prior to September 26, 2013 must still be considered in conjunction with the claims for increased ratings for the migraine headaches and lumbar spine disability.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection Claims 

The Veteran contends that she has a cervical spine disability; bilateral shoulder disability; bilateral upper extremity neurological impairment; left knee disability; and a sleep disorder, that began in service and are related to service.  See March 2009 claim.  The Veteran was afforded VA examinations regarding these alleged disabilities in February 2010 by a physician's assistant, and a March 2010 VA addendum medical opinion by the same examiner followed.  

Regarding a cervical spine disability, the February and March 2010 VA medical opinions are inadequate as the examiner did not address whether the Veteran's cervical spine disability is related to her in-service motor vehicle accident and did not reconcile the opinion with the Veteran's reporting of continuing symptoms since service.  See e.g., March 2010 VA physical therapy consult (Veteran reported neck, shoulder, and upper back pain started after in-service motor vehicle accident).  Furthermore, the medical evidence tends to indicate a progression of the cervical spine disability since the February 2010 VA examination, and the current diagnosis of the cervical spine disability is unclear.  See e.g., March 2013 VA cervical spine MRI.  As such, a new VA examination is warranted to determine the nature and etiology of a cervical spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding a bilateral shoulder disability, the February and March 2010 VA examiner declined to diagnose a disability.  However, the Veteran has continued to complain of bilateral shoulder symptoms since the September 2010 VA examination, to include symptoms beginning at her neck and radiating into her shoulders.  See e.g., March 2013 private x-ray report; March 2013 VA treatment record.  As the Veteran has reported recurrent symptoms since the prior VA examination in February 2010, a new VA examination is warranted to determine the nature and etiology of a bilateral shoulder disability.  
Regarding right and left upper extremity neurological impairments, including carpal tunnel syndrome and radiculopathy, the February and March 2010 VA medical opinions are inadequate because there is no indication that neurological tests were performed to determine a diagnosis, and the VA examiner only stated that the carpal tunnel syndrome was not detected.  Thus, a new VA examination is warranted to determine the nature and etiology of a bilateral upper extremity neurological impairment.  

Regarding the left knee disability, the February and March 2010 VA medical opinion is inadequate because the examiner first diagnosed the Veteran with left knee degenerative joint disease on VA examination in February 2010.  However, in the March 2010 medical opinion, the same examiner stated there was no degenerative joint disease of the left knee shown on x-ray, and she based her opinion on this inconsistent finding.  Accordingly, a new VA examination is warranted to determine the nature and etiology of a left knee disability.  

Regarding a sleep disorder, to include an obstructive sleep disorder and residuals of uvulopalotaphrynoplasty, the February and March 2010 VA medical opinions are inadequate as the examiner provided no rationale for why the Veteran's current sleep impairment did not manifest in service and is not related to service.  The most recent sleep study of record is a September 2013 private sleep study that showed an impression that obstructive sleep apnea was not demonstrated, but it is unclear whether the Veteran has a current sleep disorder.  See November 2013 VA pulmonary consult.  For these reasons, a new VA examination, to include a sleep study if necessary, is warranted to determine the nature and etiology of a sleep disorder.  

Increased Rating Claims 

Regarding the lumbar spine disability, the Veteran was last afforded a VA medical examination in March 2010.  Since that examination, the Veteran has reported that the disability has worsened, and there is a notation in the medical evidence of unfavorable ankylosis of the cervical and thoracic spine.  See e.g., November 2012 Form 9; November 2012 private treatment note from Advanced Chiropractic/ Wellness Center.  Because the Veteran has not been afforded a VA examination since March 2010, and based on reports of worsening symptoms and records tending to indicate an actual worsening, the Board finds that a new VA examination is warranted to determine the nature and severity of the Veteran's lumbar spine disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In a February 2010 rating decision, the AOJ granted service connection and an initial rating for migraine headaches, and the Veteran submitted a timely notice of disagreement in September 2010.  However, the AOJ has not issued a statement of the case in response to the Veteran's notice of disagreement.  See October 2012 VA Correspondence (notifying Veteran that she initiated an appeal for evaluation for migraines); October 2012 statement of the case.  The Veteran should be issued a statement of the case regarding the matter of an increased initial rating for migraines.  Manlicon v. West, 12 Vet. App. 238 (1999).  

The criteria for migraine headaches include consideration of occupational impairment, and this matter is thus intertwined with the matter of TDIU.  Accordingly, the Board remands the matter of entitlement to TDIU.

Further, prior to certification of the appeal to the Board, the Veteran submitted an October 2013 DBQ regarding the lumbar spine disability.  The AOJ has not reviewed and considered this record and it is relevant to claim for an increased rating for the lumbar spine.  See October 2012 statement of the case.  Remand of the case is warranted for the AOJ to review additional relevant evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a) (2014).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the issue of entitlement to an increased rating for migraine headaches.  Inform the Veteran that she must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Contact the Veteran and request that she provide information as to any outstanding records regarding her left knee, both shoulders, neck, sleep, right and left upper extremity neurological impairment, lumbar spine, and her alleged unemployability prior to September 26, 2013, specifically to include the following:

a. Updated private treatment records from Southeast Georgia Health System from June 2010 to present.   

b. Treatment records from Advanced Chiropractic/ Wellness Center from September 2010 to present.  See November 2012 private treatment note from Advanced Chiropractic/ Wellness Center.  

c. A copy of the September 2013 private sleep study.  See November 2013 VA pulmonary consult. 

d. Any other private treatment records.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

3. Obtain outstanding relevant VA treatment records, to include all VA records dating from March 2010 to April 2011; records from the Gainesville VAMC from November 2013 to present; and, records from the Dublin VAMC from April 2013 to present.

4. Afterwards, schedule the Veteran for VA examinations with a physician with appropriate medical expertise to determine the following:  (a) the nature and etiology of the Veteran's cervical spine disability; bilateral shoulder disability; left and right upper extremity neurological impairment; left knee disability; and, sleep disorder, and (b) the nature and severity of the lumbar spine disability, to include any impairment on occupational functioning.

Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

Regarding the (1) cervical spine, (2) bilateral shoulders, (3) right upper extremity neurological impairment, (4) left upper extremity neurological impairment, (5) left knee, and (6) a sleep disorder:

a. After completing all necessary testing, to include x-rays, neurological testing, and a sleep study if necessary, the examiner is asked to address the current nature and diagnosis(es) of each disability.  

The examiner is reminded that a "current" disability is one that is present at any point during the current appeal period (March 2009 to present).  The examiner is invited to consider the whether the Veteran has the following diagnoses:
(1) cervical spine degenerative disc disease.  See e.g., February 2010 CT of the cervical spine; March 2013 VA cervical spine MRI. 

(2) Bilateral carpal tunnel syndrome and/or bilateral cervical radiculopathy.  See e.g., March 2013 VA cervical spine MRI (showing finding of degenerative disc disease with the left posterior lateral disc protrusion and nerve root impingement on the left C7 nerve root).  

(3) Left knee degenerative joint disease and chondromalacia patellae.  See e.g., February 2010 VA examination; February 2013 VA left knee x-ray (showing osteoarthritis); August 2013 VA orthopedic surgery note.

(4) An obstructive sleep disorder; residuals of uvulopalatopharyngoplasty; delayed sleep and insomnia; and/or sleep apnea.  See e.g., November 2008 private treatment record; November 2013 private sleep study noted in the November 2013 VA pulmonary consult.

b. Regarding each above diagnosed disability, the examiner is asked to opine as to whether it is at least as likely as not (probability of 50 percent or greater) that the each such disability first manifested in service and/or is etiologically related to service.  

Regarding any diagnosed arthritis and/or organic neurological impairment, the examiner is asked to opine as to whether it is at least as likely as not (probability of 50 percent or greater) that each such arthritis and/or organic neurological impairment first manifested in service or within the first post-service year, or is otherwise etiologically related to service.  

The examiner's attention is invited to the Veteran's competent reports of symptoms continuing since onset in service, and to the service treatment records showing complaints regarding each condition in service.  See e.g., March 2010 VA physical therapy consult (Veteran reported neck, shoulder, and upper back pain started after in-service motor vehicle accident); 1998 service treatment records (showing recurrent left knee pain and treatment thereof and profile for the left knee); July 1996 service treatment record (showing right shoulder pain with assessment of overuse); December 1998 in-service treatment record (right shoulder and neck pain after someone fell on her); April 1999 in-service treatment record (showing muscle strain/ tendonitis of the right shoulder); October 1999 in-service treatment record (Veteran complained of tingling in the right hand); June 1998 in-service sleep study (showing diagnosis of obstructive hypopneas in conjunction with snoring); July and August 1998 neurology consult (showing impression of hypersomnolence); June 1999 in-service surgical pathology report (showing in-service diagnosis of uvula: oropharyngeal mucosa consistent with uvula with history of snoring).

Regarding the lumbar spine disability:  The examiner is asked to address the current nature, severity, and all symptoms of the lumbar spine disability.  For purposes of the opinion, the examiner is asked to address the following:

a. Note the extent of limitation of the lumbar spine in terms of degree of limited range of motion, to include where pain begins, as well as the extent of any functional loss present for lumbar spine due to weakened movement, excess fatigability, incoordination, or pain on use. 

b. The examiner should also comment on the frequency and duration of any doctor-prescribed bed rest, and whether there are any related neurological symptoms (e.g., radiculopathy) and the severity thereof. 

c. The examiner should also comment on whether the Veteran has favorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire thoracolumbar spine; or unfavorable ankylosis of the entire spine.  See e.g., November 2012 private treatment note from Advanced Chiropractic/ Wellness Center.  

Regarding TDIU prior to September 26, 2013:  Interview the Veteran as to her education, training, and work history.  Assess the impact of the Veteran's service-connected disabilities on her ability to perform physical and mental tasks in a work-like setting during the period from March 2009 to September 25, 2013.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the February 2010 and March 2010 VA medical opinions are inadequate for the following reasons:

a. Regarding the cervical spine, the examiner did not address whether the Veteran's cervical spine disability is related to her in-service motor vehicle accident and did not reconcile the opinion with the Veteran's reporting of continuing symptoms since service.  

b. Regarding a bilateral shoulder disability, the examiner declined to diagnose a disability.  However, the Veteran has continued to complain of bilateral shoulder symptoms since the September 2010 VA examination, and these symptoms should be addressed. 

c. Regarding right and left upper extremity neurological impairments, there is no indication that neurological tests were performed to determine a diagnosis.  

d. Regarding the left knee disability, the examiner first diagnosed the Veteran with left knee degenerative joint disease on VA examination in February 2010.  However, in the March 2010 medical opinion, the same examiner stated there was no degenerative joint disease of the left knee shown on x-ray and based her opinion on this inconsistent finding. 

e. Regarding a sleep disorder, the examiner provided no rationale for why the Veteran's current sleep impairment did not first manifest in service and is not related to service.

5. Thereafter, adjudicate the claims on appeal, to include TDIU prior to September 2013, and furnish the Veteran and her representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Note that the matter of TDIU is intertwined with the matter of increased compensation for migraines, which the Board has remanded to the AOJ for issuance of a statement of the case.  





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




